Citation Nr: 1614182	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  09-39 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The appellant, who had service in the Army National Guard and the U.S. Army Reserves from June 1984 to December 2004, served on active duty from December 1990 to May 1991 in support of Operation Desert Storm.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision that confirmed and continued a prior denial of service connection for seizures.

In September 2010, the appellant testified by videoconference before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing (and an earlier November 2004 Board hearing) is in the claims file.

In a decision dated in June 2014, the Board reopened the claim for service connection for seizure disorder and then remanded the matter for further development.  No further action to ensure compliance with the Board's 2014 remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The preponderance of the evidence indicates that the appellant's seizures, which first began years after his separation from active duty, are not related to heat stroke or any other incident of military service.


CONCLUSION OF LAW

A seizure/pseudoseizure disorder disability was not incurred, and may not be presumed to have been incurred, during active military service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duties to Notify and Assist

VA has a duty to notify the claimant of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent in March and April of 2011.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

All relevant facts have been properly developed, and all evidence necessary for equitable resolution of the appeal have been obtained.  The appellant's service, VA, and private medical records have been obtained.  In addition, he was afforded a VA examination in 2003.  The Board has reviewed the examination report and finds that it is adequate because the examiner reviewed the evidence; discussed the appellant's pertinent medical history and current complaints; physically examined the appellant and reported all findings in detail; and provided a detailed rationale in support of the opinions provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

In addition to the documentary evidence, the appellant testified regarding before the undersigned Veterans Law Judge during a September 2010 Board hearing.  During that hearing the appellant was assisted by a representative from The American Legion.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran was asked questions to ascertain the onset of the appellant's symptoms and whether there was a relationship to any incident of service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or his representative, and the appellant, through his testimony, demonstrated that he had actual knowledge of the requirements was satisfied with the hearing.  See Transcript, p. 13.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been met.  

In sum, the appellant was provided with a meaningful opportunity to participate in the claims process and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim resolved in this decision, and no further assistance to develop evidence is required.  See Pelegrini, 18 Vet. App. at 121; Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Merits

The appellant seeks service connection for seizure disorder, which he says began in 1999 and contends is related to a heat stroke in 1991.  VA and private medical records confirm that the appellant presently suffers from seizures/pseudo-seizures.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected when all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for disability resulting from a disease or injury incurred or aggravated, in line of duty, during a period of active duty for training; or for injury incurred or aggravated, in line of duty, during a period of inactive duty for training; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. §§ 3.6(a), 3.7(m).  

Additionally, service connection for organic diseases of the nervous system may be presumed if the disorder is manifest to a degree of 10 percent or more within the year following separation from active duty service.  38 C.F.R. § 3.307(a), 3.309(a).  VA will also pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and that, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317.  

The term Persian Gulf veteran means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  The Southwest Asia theater of operations refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  Id.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the claimant's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Facts and Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence be discussed in detail.  Rather, the Board's analysis below focuses specifically on the elements needed to substantiate the claim, and the evidence that the record shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Military, VA, and private medical records confirm the onset of seizures in June 1999; and it is for these seizures that the appellant seeks service connection.  

During an April 2003 VA neurology examination the appellant reported that he had had a heat stroke while on active duty in 1991, during which he lost consciousness for thirty to sixty minutes.  He also told the examiner that he had a family history of seizures; that he was in a motor vehicle accident in 1990, during which he sustained a concussion and a scalp laceration in the occipital area, and had loss of consciousness for about 15 minutes; that he was hit on the head with a steel chair in 1997 during the course of his civilian police employment; that he had prolonged loss of consciousness after a 4 mile road march while on active duty for training on June 6, 1999; and that he has had frequent, recurrent seizures/loss of consciousness episodes since June 6, 1999.  He also testified, during his 2010 Board hearing, that he served in Saudi Arabia during active duty service from 1990-1991.  See Transcript, p. 6.  See also June 2010 VA psychiatric treatment records (regarding service in Iraq).  

Preliminarily, the Board notes that while the appellant's DD-214 confirms that he was indeed mobilized to active duty from December 1990 to May 1991 in support of Operation Desert Storm, there is no record of the appellant's having served in the Saudi Arabia or anywhere else in the Persian Gulf theater.  Instead, the appellant's military records show that he served in Germany during that deployment.  Absent documentary proof to  the contrary, the Board finds the military record of the appellant's service to be dispositive.  Consideration of the appellant's claim under the provisions of 38 C.F.R. § 3.317 is accordingly not warranted. 

As for service connection for seizures as a chronic disease under the presumptive provisions of 38 C.F.R. §§ 3.307(a), 3.309(a), there is no medical evidence of seizures until June 1999, years after the appellant's 1991 separation from active duty service.  In addition, the appellant did not have active, continuous service of 90 days or more in the year prior to his initial seizure in June 1999, so the appellant's claim does not meet the chronicity requirements of 38 C.F.R. § 3.307(a)(3).  

As for service connection otherwise, military medical records dating from June 1999, and VA Neuro-Epilepsy Clinic records dating from September 2000, confirm that the appellant's first seizure was in June 1999, while he was on active duty for training.  However, according to an April 2003 VA neurology examiner, the appellant's seizures are not related to service but are instead "due to a closed head injury in 1997 superimposed on a background of genetic predisposition to have seizures."  The Board finds this opinion, which was based on review of the claims file, examination of the appellant, and discussion with the appellant of his medical history and current symptoms, to be highly probative evidence against the appellant's claim.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  Although there is mention in some post-1999 records of seizures due to heat stroke (see, e.g., November 2004 VA mental health treatment record), this was merely transcription of the appellant's opinion and so is not probative.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995)(a bare transcription of lay history . . . is not competent medical evidence merely because the transcriber is a health care professional); see also Evans, 12 Vet. App. 22, 30 ( it is the responsibility of the Board to assess the credibility and probative value of evidence, and determine where to give credit and where to withhold the same).  Moreover, the appellant's seizures have not been attributed, by competent medical evidence, to some other incident of service.  At this point the weight of the evidence is decidedly against the claim.

To the extent that the appellant has expressed the opinion that his seizure disorder is related to a 1991 heat stroke during active military service, his opinion as a lay person is limited to inferences that are rationally based on his perception and that do not require specialized education, training, or experience, as in this case.  The appellant is not shown to be qualified through specialized education, training, or experience to offer medical diagnoses or opinions.  He also has presented no learned evidence in support of his lay opinion (see 38 C.F.R. § 3.159(a)(1)); so the record is without any competent evidence in support of his lay opinion and it is of no probative weight.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

The preponderance of the evidence is accordingly against the claim under all theories of entitlement.  Service connection for a seizure/pseudoseizure disorder must therefore be denied and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.


ORDER

Service connection for seizure/pseudoseizure disorder is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


